               Case 2:15-cr-00182-MJP Document 52 Filed 01/19/21 Page 1 of 2




 1                                                             The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                          NO. 15-CR-182-MJP
10
                               Plaintiff,
11                                                          ORDER GRANTING MOTION TO
                                                            SEAL EXHIBIT A TO
12
                                                            GOVERNMENT’S RESPONSE TO
                          v.
13                                                          DEFENDANT’S MOTION FOR
                                                            COMPASSIONATE RELEASE
14
          JOHN CHARLES KEINATH,                             PURSUANT TO 18 U.S.C.
15                                                          § 3582(c)(1)(A)
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal Exhibit A to
18
     Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
19
     18 U.S.C. § 3582(c)(1)(A).        The Court has reviewed the motion and records in this case
20
     and finds there are compelling reasons to permit the filing under seal of the Exhibit A to
21
     Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
22
     18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order                                   -1                    UNITED STATES ATTORNEY
      United States v. Martin, CR08-244 RSL                                700 S TEWART S TREET, S UITE 5220
                                                                             S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case
              Case2:15-cr-00182-MJP
                   2:15-cr-00182-MJP Document
                                      Document49-1
                                               52 Filed
                                                   Filed01/19/21
                                                         01/18/21 Page
                                                                   Page22ofof22




 1         IT IS HEREBY ORDERED that Exhibit A to Government’s Response to
 2 Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)
 3 be filed under seal.
 4         DATED this 19th day of January, 2021.
 5
 6
 7
                                                   _____________________________
 8                                                 MARSHA J. PECHMAN
                                                   United States District Judge
 9
10 Presented by:
11
   /s/ Helen J. Brunner
12 HELEN J. BRUNNER
   Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                            -2                    UNITED STATES ATTORNEY
     United States v. Martin, CR08-244 RSL                         700 S TEWART S TREET, S UITE 5220
                                                                     S EATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
